UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KIERAN KELLY,
                                                                 :
                                      Plaintiff,                 :   No. 18-CV-12214 (ALC) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
TANVIR CHOUDHRI M.D., et al.,                                    :
                                                                 :
                                      Defendants,                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Under Rule 30(d)(2), the court “may impose an appropriate sanction – including the

reasonable expenses and attorney’s fees incurred by any party – on a person who impedes,

delays, or frustrates the fair examination of the deponent. Fed. R. Civ. P. 30(d)(2). Defendants

seek recovery of transcript costs associated with Plaintiff’s deposition, totaling $1,688.80. (ECF

104).

         For the reasons stated in ECF 105, the May 24, 2021 Report and Recommendation, I find

that the Plaintiff has impeded and frustrated his examination by Defendants by, inter alia,

causing the deposition to be repeatedly rescheduled, providing non-responsive narratives, and

attacking the character of Defendants and Defendants’ counsel. Accordingly, I GRANT

Defendants’ request for $1,688.80 in costs. This Order is STAYED pending the District Court’s

review of the Report and Recommendation, which recommends dismissal of the action with

prejudice, a far greater sanction than costs.

         Defendants are directed to email a copy of this Order to the pro se Plaintiff and file

proof of service within three days of this Order.
       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff and close

ECF 92, 97, and 104.

       SO ORDERED.

                                                            s/ Ona T. Wang
Dated: May 24, 2021                                                    Ona T. Wang
       New York, New York                                     United States Magistrate Judge
